Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 05/04/2022 is acknowledged.  The traversal is on the ground(s) that Yap actually discloses a zeta potential of PS-b-PVP thin film instead of a zeta potential of a metal-resin composite. In view of the argument and further consideration, Sakurai (see below) teaches the claimed structure of the metal-resin composite. Therefore the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sakurai. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The claims are drawn to a metal-resin composite having resin particles; and a plurality of metal particles fixed to the resin particles wherein, in a range of pH 3 to pH 10, a maximum value of a zeta potential is 5 mV or higher and a minimum value thereof is -5 mV or lower.
Claim 1 as a whole covers a large genus of possible metal-resin composite having a zeta potential as claimed between pH 3 to pH 10. In particular, the claims recite that such composites in the range of pH 3 to pH 10 possess certain functional characteristics; namely, the zeta potential is outside the range of -5 mV to 5 mV. However, to be operable as claimed the chemistry of the composite must possess the necessary structural limitations that would omit certain zeta potentials. 
Meanwhile the instant application has not provided sufficient guidance as to the nexus or correlation between the structure and function of any metal particles fixing to resin particles that would place the skilled artisan in possession of the generic metal-resin composites in scope with the claimed invention. As stated above, written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column). In other words, the claims have not recited enough structural limitations for omitting and retain certain zeta potentials. 
The instant specification discloses in the comparative examples that the difference in functional aspects between the examples and comparative examples are solely based on structural limitations of B-4 (see example 4) because all the comparative examples are the same except replacing B-4 with another structural limitation. Therefore, the specification fails to adequately describe any generic metal particles fixed to resin particles would produce the claimed function because the structures of the comparative examples would read on metal particles fixed to the resin particles.  
 In particular, Park et al. (US2010/0298536A1, published 11/25/2010, of record) acknowledges that zeta potential of amino groups on nanoparticle surfaces would result between -10 mV to -60mV, but further coupling to other functional groups to said amino groups would alter the potential to positive (Table 1). Therefore, the skilled artisan would not be able to envision how to produce generic resins and fixed metal particles with the claimed functional aspects without making and measuring the particular composite before concluding the zeta potential of that composite. Furthermore, based from the specification, the skilled artisan would not be able to determine the claimed generic composite with the correlated functional aspects without the structure of B-4 (see example 4) because the specification discloses the effect of B-4 on functional limitations of metal-resin composites. 
Structural chemistry is probably one of the most unpredictable areas of biotechnology. In light of the above teachings, the skilled artisan in the art would face an undue burden of understanding the correlation between structure and function to produce the claimed metal-resin composite that does not have a zeta potential between -5 mV and 5 mV without undue trial and errors. Given the unpredictability of the art and lack of guidance from the specification, as discussed above, undue experimentations would arise to produce the claimed functional aspects. 
To meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structure and function limitations of the claimed genus in a manner that demonstrates to the skilled artisan that Applicant was in possession of the claimed genus at the time the application was filed.
Thus, the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a maximum value of a zeta potential is 5 mV or higher and a minimum value is -5 mV or lower is unclear to the metes and bounds of the range of the zeta potential. In particular, the recitations of maximum and minimum values would represent finite values. However, the recitations of higher and lower would make the range unclear to what are the boundaries representing a maximum value and a minimum value. Further, the claims are unclear to the structure-function relationship as stated above in 112a rejection). Claims 2-7 are rejected as dependent of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al. (US2014/0031195A1, published 01/30/2014).
With regard to claim 1, Sakurai teaches a material loaded with gold nanoparticles (see abstract). Sakurai teaches a solution for impregnation to be used for producing a material loaded with gold nanoparticles (see paras. [0017] and [0061]). Sakurai teaches 19 mg of the powder of gold acetate was used to produce gold/polymethacryl-divinylbenzene resin-beads and the gold loading amount of the gold loaded material produce a 1.0% (see paras. [0126]-[0127] and Fig. 8). Fig. 8 depicts a gold/resin composite comprising resin particles and a plurality of metal particles fixed to the resin particles. 
It is noted that the gold/resin-beads of Sakurai would read on the claimed structure which would appear to have the same functional aspects as claimed when pH is between 3-10. For compact prosecution, Sakurai is used to reject the structures of the metal-resin composite. However, as stated above, the structures do not correlate with the claimed functional aspects.
With regard to claims 2-3, as stated above, Sakurai teaches the claimed structure of the metal-resin composite, which would have the same effect when in a range of pH 3 to pH 10, a difference between the maximum value and the minimum value of the zeta potential is 20 mV or higher and a point of zero charge of the zeta potential when in a range of pH 3.5 to pH 9.0.
	With regard to claim 4, Sakurai teaches the gold particles are not larger than about 10 nm (see para. [0128]).
	With regard to claim 5, Sakurai teach in Fig. 10 that the average particle size of the metal-resin composite is in a range of 30 nm to 1,000 nm.
	With regard to claim 6, Sakurai teaches in Chem. 3 a structure including a substituent to which metal ions are able to be adhered (see pg. 4).
	With regard to claim 7, Sakurai teaches gold/polymethacryl-divinylbenzene resin-beads (see paras. [0126]-[0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        
/Tracy Vivlemore/Primary Examiner, Art Unit 1635